DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment filed on 10/08/2021.
Claims 1-12 are pending. Claims 1, 10-11 have been amended. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/8/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geng (US 20030123713 A1), in view of Reymann et al. (US 20170053435 A1, hereinafter Reymann), further in view of Takagi et al. (US-20070115422-A1, hereinafter Takagi)

Regarding Claim 1, Geng teaches an information processing apparatus comprising (Geng, Fig. 1, facial recognition system):
a memory configured to store instructions (Geng, Paragraph [0008], match key facial features with baseline images stored in a face image database.); and
a processor configured to execute the instructions to (Geng, Fig. 10, PC Computer with processor, Paragraph [0008], [0065], systems include a suite of software with a database of images and the search to identify the subject is then executed ranks matches between surveillance pictures and database images based on a scoring system):
based on a similarity degree obtained by matching of a two-dimensional image of a matching target with a registered image group including three-dimensional registered images of a plurality of registrants
(Geng, Fig. 1, Paragraph [0043], [0047], [0057], [0062], A two-dimensional surveillance camera (102) provides an input image. Software (103) extracts the subject face from the input image. The extracted face is then compared against the database (101) by a search engine (104); the database is enrolled (903), meaning that the various two-dimensional images for each three-dimensional model are associated as identifying a particular subject and are arranged in a searchable format; The three-dimensional image is registered onto a generic three-dimensional deformable model using multiple feature points; face-matching algorithms to determine the similarity between an input facial image and a facial image stored in the database  [0008], two-dimensional facial images and ranks matches between surveillance pictures <read on target image> and database images <read on registered image> based on a scoring system)
, extract a plurality of candidates from the plurality of registrants and generate display information used for displaying the extracted candidates in an order in accordance with the similarity degree (Geng, Paragraph [0043], [0057],This scheme will greatly reduce the difficulty for face-matching algorithms to determine the similarity between an input facial image and a facial image stored in the database; The three-dimensional image is registered onto a generic three-dimensional deformable model using multiple feature points)
Geng does not explicitly disclose but Reymann teaches combine one of the three-dimensional registered images of a person selected from the plurality of candidates by a user operation with the two-dimensional image of the matching target to generate a composite image (Reymann, Paragraph [0020], Wide angle camera 108 may be positioned such that it can detect a position of the user relative to the fare access gate 100 and/or image capture device 102. The position of the user may be combined with a corresponding 2D image from the image capture device 102 for use in generating a 3D model of at least a portion of the user's face; [0056], We simply combined the two-dimensional texture (ri, gi, b) information at pixel i with the modulation mi calculated from the reflectance model based on the three-dimensional geometric shape under the various artificially placed lighting source(s). The final color component at the pixel i becomes mt(ri, gi, b).

The combination does not explicitly disclose but Takagi teaches the composite image is generated by a combination of divided images obtained by dividing the two-dimensional image and the selected three-dimensional registered image into two in the same direction (Takagi, Paragraph [0012], [0014], [0018], the linear images of the directional images divided into rectangles, which are two-dimensional images parallel-projected to a predefined direction, are recorded sequentially in the divisional recording units.The three-dimensional image recording medium is characterized by linear image recording media in which the linear images of the parallel-projection images or the directional images from the same direction divided respectively. three-dimensional images can be obtained by combining linear images of plural parallel-projection images or directional images).

Takagi provided a way of allow user to generate the combined image between two dimensional and three dimensional image along the same direction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate combining images taught by Takagi into modified invention of Geng such that system will be able to allow user to control the face recognition by combining the three dimensional and two dimensional images along the same direction in order to create more truly and naturally composition imags.

Regarding Claim 2, the combination of Geng and Reymann and Takagi teaches the invention in claim 1.
Geng further teaches wherein the display information includes face images of the candidates (Geng, Fig. 1, Element 101, multiple face images of the candidate to choose for processing).

Regarding Claim 3, the combination of Geng and Reymann and Takagi teaches the invention in claim 2.
The combination further teaches wherein a face orientation of the candidates in the face images is corrected to be consistent with a face orientation of the person in the two-dimensional image (Geng, Fig. 1, Step 101; Fig. 2, Step 201-203, Paragraph [0046]-[0050], Database of Multiple 2D Face Images from 3D originals – Face images with multiple orientations and lighting conditions will be added on digitally from single 3D shot for each person. compared against the database (101) by a search engine (104). Action can then be taken appropriately if the extracted face matches one of the various images in the database (101). Manipulating the 3D face image to obtain multiple 2D projection from different orientations to match the image).

Regarding Claim 4, the information processing apparatus according to claim 2, 
The combination further teaches wherein the display information includes attribute information of the candidates (Geng, Paragraph [0057], The three-dimensional image is registered onto a generic three-dimensional deformable model using multiple feature points <read on attribute information>”).

Regarding Claim 5, the combination of Geng and Reymann and Takagi teaches the invention in claim 4.
The combination further teaches wherein the attribute information includes at least one of a gender [[ , an address, and a birthplace ]] of each of the candidates (Reymann, Paragraph [0015], 3D facial recognition provides greater identification accuracy compared to frontal face imaging only, and allows the system to derive additional user identification characteristics (e.g. gender, age, etc.).).

Regarding Claim 6, the combination of Geng and Reymann and Takagi teaches the invention in claim 4.
(Reymann, Paragraph [0006], [0026], The system may further include a communications module, a memory, and a processor. a 3D model may change and evolve over time based on the new data, which may reflect changes in a user's appearance due to factors such as a change in hair length and/or style, aging, a switch from contacts to glasses, and/or other changes).

Regarding Claim 7, the combination of Geng and Reymann and Takagi teaches the invention in claim 1.
The combination further teaches further wherein the processor is further configured to execute the instructions to match the two-dimensional image with the registered image group (Geng, Fig. 10, PC Computer with processor; Paragraph [0053], [0059], “The three-dimensional face identification matching algorithms (403) could select images for search that have the similar illumination patterns to the input image.” “The match produced by any one of these two-dimensional images would result in a match of the person corresponding to the original three-dimensional model”).

Regarding Claim 8, the combination of Geng and Reymann and Takagi teaches the invention in claim 7. 
(Geng, Fig. 10, PC Computer with processor; Paragraph [0008], “The typical two-dimensional recognition systems include a suite of software that compares two-dimensional surveillance pictures with a database of two-dimensional facial images and ranks matches between surveillance pictures and database images based on a scoring system”).

Regarding Claim 9, the combination of Geng and Reymann and Takagi teaches the invention in claim 7.
The combination further teaches wherein the processor is further configured to execute the instructions to match the two-dimensional image with the three-dimensional registered image (Geng, Fig. 10, PC Computer with processor; Paragraph [0053], [0059], “The three-dimensional face identification matching algorithms (403) could select images for search that have the similar illumination patterns to the input image” “The match produced by any one of these two-dimensional images would result in a match of the person corresponding to the original three-dimensional model”).

Regarding Claim 10, it recites limitations similar in scope to the limitations of Claim 1 but as a method and the combination of Geng and Reymann and Takagi teaches all the limitations as of Claim 1. Therefore is rejected under the same rationale.

Regarding Claim 11, it recites limitations similar in scope to the limitations of claim 1 and the combination of Geng and Reymann and Takagi teaches all the limitations as of Claim 1. And Geng discloses these features can be implemented on a computer readable storage medium (Geng, Paragraph [0009], [0043], [0083], Claim 33,
The computer system with computer-readable medium which is able to store facial features and algorithm In database and memory for search and process)

Regarding Claim 12, the combination of Geng and Reymann and Takagi teaches the invention in claim 1.
The combination further teaches wherein the composite image is generated by combining one area of the face in the three-dimensional image with another area of the face in the two-dimensional image so as to form an integrated face image (Reymann, Paragraph [0004], [0029], include capturing a plurality of images of a first portion of the user's face using the image capture device; include generating a 3-dimensional model of the first portion of the user's face based on the calculated relative angle and position; include combining the plurality of images with the plurality of positions and calculating a relative angle and position of the user's face based on the combination of the plurality of images and storing the 3-dimensional model; These images 408 are matched up with the position information and used to generate a 3D model 410 of the portion of the user's face captured in the 2D images).

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 11 filed on 10/08/2021, with respect to rejection under 35 USC § 103 in regard prior arts combination does not teaches “wherein the composite image is generated by a combination of divided images obtained by dividing the two-dimensional image and the selected three-dimensional registered image into two in the same direction” have been considered but are moot in view of the new ground(s) of rejection. It has now been taught by the combination of prior arts Geng and Reymann and Takagi.
In regard to Claims 2-9, 12, they directly/indirectly depends on independent Claim 1. Applicant does not argue anything other than the independent claim 1. The limitations in those claims in conjunction with combination previously established as explained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120127274 A1 - Apparatus and method for providing images in wireless communication system and portable display apparatus and method for displaying images.
US 9568770 B2	 - Display panel and display apparatus using birefringence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669.  The examiner can normally be reached on 8:30am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YuJang Tswei/Primary Examiner, Art Unit 2619